Title: From Thomas Jefferson to George Jefferson, 8 February 1803
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Feb. 8. 1803.
          
          I now inclose you eleven hundred and seventy dollars, and shall this day draw on you in favor of
          
            
              Colo.
              Charles L. Lewis for
               200.
              
            
            
              
              Lilburne Lewis
               400.
              
            
            
              
              Christopher Smith
               400.
              
            
            
              
              Charles Smith
                66.67
              
            
            
              
              Joseph Moran
                98.
              
            
            
              
              
              1164.67
              
            
          
          I expect that you have recieved for me some nail rod from Jones & Howell Phila.
          
            
             
              4. casks of cyder from Colo. Newton, Norfolk
            
            
              
              2. hhds of wine from Smith & Buchanan, Balt.
            
          
          and that you will shortly recieve 7½ Cwt bar iron from Jones & Howell and several packages of groceries &c. not yet gone from hence. 
          all to be forwarded to Monticello. be pleased also to send there by the first safe boatmen a hogshead of molasses. I say safe boatmen, because nothing is so liable to adulteration by them as molasses. the wine should also be confided to trustworthy hands. Accept my affectionate esteem and best wishes.
          
            Th: Jefferson
          
        